Name: Council Implementing Regulation (EU) 2017/77 of 16 January 2017 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran
 Type: Implementing Regulation
 Subject Matter: international affairs;  civil law;  Asia and Oceania
 Date Published: nan

 17.1.2017 EN Official Journal of the European Union L 12/24 COUNCIL IMPLEMENTING REGULATION (EU) 2017/77 of 16 January 2017 implementing Regulation (EU) No 267/2012 concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 267/2012 of 23 March 2012 concerning restrictive measures against Iran and repealing Regulation (EU) No 961/2010 (1), and in particular Article 46(2) thereof, Whereas: (1) On 23 March 2012 the Council adopted Regulation (EU) No 267/2012. (2) In accordance with Council Decision (CFSP) 2017/83 (2), several entities should be removed from the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (3) Following the judgments of the General Court in Cases T-182/13 (3), T-433/13 (4), T-158/13 (5), T-5/13 (6) and T-45/14 (7), Moallem Insurance Company, Petropars Operation & Management Company, Petropars Resources Engineering Ltd, Iran Aluminium Company, Iran Liquefied Natural Gas Co., Hanseatic Trade Trust & Shipping (HTTS) GmbH and Naser Bateni are not included in the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. (4) Following the judgment of the Court of Justice in Case C-200/13 P (8), Bank Saderat Iran is not included in the list of persons and entities subject to restrictive measures set out in Annex IX to Regulation (EU) No 267/2012. Consequently, and for legal certainty, the entry concerning Bank Saderat PLC (London) in that Annex should be deleted. (5) Regulation (EU) No 267/2012 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex IX to Regulation (EU) No 267/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 January 2017. For the Council The President F. MOGHERINI (1) OJ L 88, 24.3.2012, p. 1. (2) Council Decision (CFSP) 2017/83 of 16 January 2017 amending Decision 2010/413/CFSP concerning restrictive measures against Iran (see page 92 of this Official Journal). (3) Judgment of the General Court of 10 July 2014, Moallem Insurance Co. v Council of the European Union, T-182/13, ECLI:EU:T:2014:624. (4) Judgment of the General Court of 5 May 2015, Petropars Iran Co. and Others v Council of the European Union, T-433/13, ECLI:EU:T:2015:255. (5) Judgment of the General Court of 15 September 2015, Iranian Aluminium Co. (Iralco) v Council of the European Union, T-158/13, ECLI:EU:T:2015:634. (6) Judgment of the General Court of 18 September 2015, Iran Liquefied Natural Gas Co. v Council of the European Union, T-5/13, ECLI:EU:T:2015:644. (7) Judgment of the General Court of 18 September 2015, HTTS Hanseatic Trade Trust & Shipping GmbH and Naser Bateni v Council of the European Union, T-45/14, ECLI:EU:T:2015:650. (8) Judgment of the Court of Justice of 21 April 2016, Council of the European Union v Bank Saderat Iran, C-200/13 P, ECLI:EU:C:2016:284. ANNEX The entries relating to the entities listed below are deleted from the list set out in part I.B of Annex IX to Regulation (EU) No 267/2012: I. Persons and entities involved in nuclear or ballistic missile activities and persons and entities providing support to the Government of Iran. B. Entities 7. (a) Bank Saderat PLC (London) 48. Neka Novin (a.k.a. Niksa Nirou) 65. West Sun Trade GMBH 159. Oil Industry Pension Fund Investment Company (OPIC).